Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “thereon” as recited in claims 27 and 38, is unclear with regard to the relationship being described. In what the examiner believes might be the most straightforward 
References Cited
The reference(s) of interest is cited:
Constantino et al. (US  9,735,112 B2):

    PNG
    media_image1.png
    471
    397
    media_image1.png
    Greyscale

Constantino teaches packaged multichip device, comprising: 
a first die pad (510) and a second die pad (512) separated from each other; 
a plurality of leads (see Fig. 5A) including a first lead and a second lead extending outside a molded body each having a downward extending lead (see Fig. 5B); 
a first integrated circuit (IC) die (502) on the first die pad which has a first bond pad (not shown) connected to the first lead; a second IC die (508) on the second die pad which has a second bond pad (not shown) connected to the second lead. However, Constantino fails to show/teach wherein a midpoint of the first die pad and the second die pad is above a top level of the plurality of leads as the claimed invention.
Allowable Subject Matter
Claims 21-26, 28-37, and 39-44 are allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0005 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816